Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 1 of 32




                 EXHIBIT 7
                              Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 2 of 32



  From:                                   Sokler, Lynn (CDC/OD/OADC)
  Se nt:                                  13 Mar 2020 17:59:26 +0000
  To :                                    Daniel, Katherine Lyon (CDC/DDPHSIS/OD)
  Cc:                                     Gaines-McCollom, Molly (CDC/OD/OADC);Sokler, Lynn (CDC/OD/OADC)
  Subject:                                RE: CDC Com ms and Media Strategy
  Attachme nts :                          CDC_Comms and Media Strategy fo r COVID-19_3-13-20_LS.docx

  Hi, did another pass at this.                                                                 (b) (5)

.___ _____________                                           ___;,
                                                                (b
                                                                 --'-
                                                                   l('-'5l______________                  __.After th is, what
  are your next steps?
  Thanks, Lynn

   From : Sokler, Lynn (CDC/OD/OADC) <zsz0@cdc.gov>
   Sent : Friday, March 13, 2020 9:49 AM
   To: Gaines-Mccollom, Molly (CDC/OD/OADC) <iwg9@cdc.gov>; Daniel, Katherine Lyon
   (CDC/DDPHSIS/OD) <kdl8@cdc.gov>
   Cc: Sokler, Lynn (CDC/OD/OADC) <zsz0@cdc.gov>
   Subje ct: RE: CDC Comms and Media Strategy

  Wait, let me do another pass at this - hope this afternoon. Thanks, Lynn

   From: Gaines-Mccollom,                    Molly (CDC/OD/OADC) <iwg9@cdc.gov >
   Sent : Friday, March 13, 2020 9:40 AM
   To: Daniel, Katherine Lyon (CDC/DDPHSIS/OD) <kd l8@cdc.gov >; Sokler, Lynn (CDC/OD/OADC)
   <zszO@cdc.gov>
   Subject: RE: CDC Comms and Media Strategy

  Here you go !

   From: Daniel, Katherine Lyon (CDC/DDPHSIS/OD) <kdl8@cdc.gov >
   Sent : Friday, March 13, 2020 9:38 AM
   To: Sokler , Lynn {CDC/OD/OADC) <zsz0@cdc.gov >; Gaines-Mccollom, Molly {CDC/OD/OADC)
   <iwg9@cdc .gov >
   Subject: RE: CDC Comms and Media Strategy

  Can you join the call now?

   From : Sokler, Lynn {CDC/OD/OADC) <zsz0@cdc.gov >
   Sent: Friday, March 13, 2020 9:37 AM
   To: Gaines-McCollom, Molly (CDC/OD/OADC) <iwg9@cdc .gov>
   Cc: Daniel, Katherine Lyon {CDC/DDPHSIS/OD) <kd l8@cdc .gov >; Sokler, Lynn {CDC/OD/OADC)
   <zsz0@cdc.gov>
   Subject : RE: CDC Comms and Media Strategy

  Good,    ..._I   ________                      c_b>_
                                                     csJ_______                       ______,


  Katherine -what                   are next steps? .
          Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 3 of 32




From : Gaines-McCollom, Molly (CDC/OD/OADC) <iwg9@cdc .gov>
Sent : Friday, March 13, 2020 9:32 AM
To : Sokler, Lynn (CDC/OD/OADC) <zsz0@cdc.gov >
Cc: Daniel, Katherine Lyon (CDC/DDPHSIS/OD)<kdl8@cdc .gov>
Subje ct: CDC Comms and Media Strategy

                                             (b)(5)
Lynn - ready for you l                                   11 recommend
                                         (b ) (S)




See what you think.

Molly Gaines-McCollom , PhD, MPH
Office of the Associate Director for Communication
Centers for Disease Control and Prevention
404.639.5061 work/ 404.769.7956 cell
MGainesMcCollom@cdc .gov
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 4 of 32




                                                                             (b)(5)
DRAFT CDC Communication and Media Strategy
for the Coronavi rus Disease 2019 Response




                                                 (b)(5)




5/8/2020           Communication and Media Strategy COVID-19        1
a..

      ("')

             ,..._
  ro
       0)
       Q)
                               Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 5 of 32




                                                                                                               ·~
                                                                                                               ,
       1
             1
                     ·1


                          1I
                               1
                                   l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
a..

      ("')
             T"""
                    ex,
  ro
       0)
       Q)
                                    Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 6 of 32




                                                                                                                    ·~
                                                                                                                    ,
       1
              1
                          ·1


                               1I
                                    1
                                        l
                                            1I
                                                 1
                                                     1
                                                         1
                                                             l
                                                                1I
                                                                     1
                                                                         1
                                                                             1
                                                                                  ·1


                                                                                       1I
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            1
                                                                                                                1
                                                                                                                    I
Page 319
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 7 of 32
(b)(5)
a..

      ("')
           N
             0
  ro
       0)
       Q)
                           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 8 of 32




                                                                                                           ·~
                                                                                                           ,
       1
             1
                 ·1


                      1I
                           1
                               l
                                   1I
                                        1
                                            1
                                                1
                                                    l
                                                       1I
                                                            1
                                                                1
                                                                    1
                                                                         ·1


                                                                              1I
                                                                                   1
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           I
a..

      ("')
           N
               T""
  ro
       0)
       Q)
                               Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 9 of 32




                                                                                                               ·~
                                                                                                               ,
       1
             1
                     ·1


                          1I
                               1
                                   l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
Page 322
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 10 of 32
(b)(5)
a..

           C"')
              N
                  C"')
  ro
      0)
      Q)
                                   Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 11 of 32




                                                                                                                   ·~
                                                                                                                   ,
       1
                  1
                         ·1


                              1I
                                    1
                                        l
                                           1I
                                                1
                                                    1
                                                        1
                                                            l
                                                               1I
                                                                    1
                                                                        1
                                                                            1
                                                                                 ·1


                                                                                      1I
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               1
                                                                                                                   I
Page 324
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 12 of 32
(b)(5)
a..

      ("')
           N
               I!)
  ro
       0)
       Q)
                               Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 13 of 32




                                                                                                               ·~
                                                                                                               ,
       1
             1
                     ·1


                          1I
                                1
                                    l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
a..

      ("')
           N
             co
  ro
       0)
       Q)
                            Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 14 of 32




                                                                                                            ·~
                                                                                                            ,
       1
             1
                  ·1


                       1I
                             1
                                 l
                                    1I
                                         1
                                             1
                                                 1
                                                     l
                                                        1I
                                                             1
                                                                 1
                                                                     1
                                                                          ·1


                                                                               1I
                                                                                    1
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            I
a..

      ("')
           N
               ,..._
  ro
       0)
       Q)
                                 Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 15 of 32




                                                                                                                 ·~
                                                                                                                 ,
       1
             1
                       ·1


                            1I
                                  1
                                      l
                                         1I
                                              1
                                                  1
                                                      1
                                                          l
                                                             1I
                                                                  1
                                                                      1
                                                                          1
                                                                               ·1


                                                                                    1I
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             1
                                                                                                                 I
a..

      ("')
           N
               CX)
  ro
       0)
       Q)
                               Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 16 of 32




                                                                                                               ·~
                                                                                                               ,
       1
             1
                     ·1


                          1I
                                1
                                    l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
a..

      ("')
           N
               (j)
  ro
       0)
       Q)
                               Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 17 of 32




                                                                                                               ·~
                                                                                                               ,
       1
             1
                     ·1


                          1I
                                1
                                    l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
a..

      C")
      C")
           0
  ro
      0)
      Q)
                         Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 18 of 32




                                                                                                         ·~
                                                                                                         ,
       1
           1
               ·1


                    1I
                          1
                              l
                                 1I
                                      1
                                          1
                                              1
                                                  l
                                                     1I
                                                          1
                                                              1
                                                                  1
                                                                       ·1


                                                                            1I
                                                                                 1
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         I
a..

      (")
      (")
            T""
  ro
       0)
       Q)
                            Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 19 of 32




                                                                                                            ·~
                                                                                                            ,
       1
           1
                  ·1


                       1I
                             1
                                 l
                                    1I
                                         1
                                             1
                                                 1
                                                     l
                                                        1I
                                                             1
                                                                 1
                                                                     1
                                                                          ·1


                                                                               1I
                                                                                    1
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            I
Page 332
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 20 of 32
(b)(5)
a..

           C"')
           C"')
           C"')
  ro
      0)
      Q)
                            Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 21 of 32




                                                                                                            ·~
                                                                                                            ,
       1
            1
                  ·1


                       1I
                             1
                                 l
                                    1I
                                         1
                                             1
                                                 1
                                                     l
                                                        1I
                                                             1
                                                                 1
                                                                     1
                                                                          ·1


                                                                               1I
                                                                                    1
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            I
Page 334
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 22 of 32
(b)(5)
Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 23 of 32
Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 24 of 32
Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 25 of 32
Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 26 of 32
Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 27 of 32
Page 340
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 28 of 32
(b)(5)
Page 341
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 29 of 32
(b)(5)
Page 342
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 30 of 32
(b)(5)
Page 343
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 31 of 32
(b)(5)
Page 344
           Case 1:20-cv-02761-AT Document 40-7 Filed 09/18/20 Page 32 of 32
(b)(5)
